COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  MIGUEL MENDOZA,                                §               No. 08-17-00230-CR

                        Appellant,               §                  Appeal from the

  v.                                             §                 41st District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §               (TC# 20140D02819)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until October 26, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before October 26, 2018.

If the brief is not filed, the Court will consider ordering the trial Court to conduct a hearing to

determine why the Appellant’s brief has not been filed.

               IT IS SO ORDERED this 7th day of September, 2018.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.